Citation Nr: 1450923	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Whether the Veteran is considered to have been a fugitive felon during the period from December [redacted], 2001 to May [redacted], 2009, for VA compensation and pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to February 1996.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

In February 2009, a hearing was held before a Decision Review Officer (DRO).  In July 2011 and again in October 2014, the Veteran appeared at hearings before a Veterans Law Judge (VLJ).  The record contains transcripts of each of these hearings.

This matter was remanded by the Board in September 2011 for further development of the record.  The development was completed and the matter was returned to the Board.  In May 2012, the Board issued a decision but, as a result of a November 2013 settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new hearing and, consequently, a new decision from the Board.  The Veteran requested a new hearing, so the May 2012 decision was vacated and a new hearing was held in October 2014.  As discussed in more detail below, the Veteran identified, at the October 2014 hearing, potentially relevant Social Security Administration (SSA) records and Veterans Health Administration (VHA) records.  The records have not been associated with the file.

Also, prior to the October 2014 hearing, the Board received a copy of a July 2014 letter from the Chief of VA Police for the VA Medical Center (VAMC) to the Director of the White River Junction VAMC.  The letter details the results of the Chief's investigation into the validity of the warrant at issue and the consequences of its later withdrawal.  This evidence, as well as other evidence submitted directly to the Board since May 2012, is pertinent or potentially pertinent to the question on appeal.  The Veteran has not submitted a waiver of AOJ consideration of this evidence, despite being apprised of the need for a waiver during the October 2014 Board hearing.  See Hearing Tr. at p. 16.  Without a waiver, the matter must be returned to the AOJ, for readjudication based on a complete review of all of the evidence.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The issue on appeal is whether the Veteran is considered to have been a fugitive felon during the period from December [redacted], 2001 to May [redacted], 2009, for VA compensation and pension purposes.  In a September 2008 decision, the RO determined that the Veteran was a fugitive felon from December [redacted], 2001, until May [redacted], 2009, due to an outstanding warrant for a parole violation.  This determination has significant consequences because the Veteran was receiving compensation for service-connected disabilities at the time, but a service member eligible for compensation benefits may not be paid such benefit for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B.  In pertinent part, the implementing regulation mirrors 38 U.S.C.A. § 5313B, and states: "...the term fugitive felon means a person who is a fugitive by reason of:  ...(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law."  38 C.F.R. § 3.665(n)(2).

As noted in the Introduction, the record now contains additional evidence regarding the validity of the warrant at issue, whether she violated (during the relevant time period) a condition of probation or parole imposed in April 1989 for commission of a felony under Massachusetts law, and the consequences of the May [redacted], 2009 revision of her sentence and recall of the warrant by the Brockton District Court.  Specifically, this evidence received includes, but is not limited to, (1) additional information, such as docket sheets, from the Brockton District Court, (2) additional statements from two attorneys who represented the Veteran in criminal and other non-VA matters in Massachusetts and Vermont state courts, (3) a July 2014 letter from the Chief of the VA Police at the White River Junction VA Medical Center (including the content of his discussions with Massachusetts state court personnel), (4) additional information from the Burlington and Vermont State Police regarding her arrest in 2001, (5) additional information from the Vermont correctional facility regarding her incarceration from 2001 to 2002, and (6) copies of the motions filed in the Brockton District Court to amend the Veteran's 1989 sentence and revoke the outstanding warrant.  This evidence was associated with the claims file subsequent to the most recent adjudication, in October 2011, by the AOJ.

There has been no waiver of AOJ consideration of the new evidence, although the Veteran and her representative were notified that she could submit a written waiver if she wanted the Board to consider this evidence in the first instance.  See October 2014 Hearing Tr. at p. 16.  The Board also notes that there was no oral waiver stated on the record during the hearing.  Without a waiver, the Board must remand the matter to the AOJ for consideration of the additional evidence.  38 C.F.R. § 20.1304(c) (2014).

Also, at her October 2014 hearing, the Veteran testified that fugitive felon status had been favorably determined in two decisions, one by VHA and one by SSA, but the Board does not have available either the decisions.  While the Veteran indicated at her October 2014 hearing that she would submit copies of the favorable decisions, she has not.  

First, with respect to VHA, the Veteran testified that based on the recommendation of the VAMC's Chief of Police (referenced above), VHA had found she was not a fugitive felon during the time period in question.  She argues that VHA's determination should be binding on VBA.  Although the Chief of Police report is of record, there is no evidence actually showing what action VHA has taken.  Any favorable VHA decision would be at least potentially relevant to the issue on appeal.  

Second, with respect to SSA, the Veteran testified that that agency had also concluded she was not a fugitive felon during the time period in question.  The only SSA records that the Board has are (1) an August 2005 letter indicating the Veteran's Social Security benefits would be suspended based on a determination that she was a fugitive felon under SSA statutes and regulations and (2) a September 2011 notice indicating that her benefits had been restored by September 2010.  These records are not helpful to her claim and do not appear to be the records referenced by the Veteran at the hearing.  Any favorable SSA decisions would be at least potentially relevant to the issue on appeal, especially since SSA and VA base fugitive felon determinations on the same statute (although there may be differences in agency interpretations).  

Notwithstanding the Veteran's representation that she would provide copies of the evidence, VA must fulfill its obligation to obtain the evidence if the evidence has not been associated with the claims file.  38 C.F.R. § 3.159(c)(2).  The fact that this potentially relevant evidence has not been obtained and associated with the claims file requires a remand.

Finally, the Chief of Police recommended his report also be provided to VBA for its consideration, and the Veteran states this was done immediately, although VBA had not yet acted on it.  Although the Board conducts a de novo review of the evidence, it would be potentially prejudicial to the Veteran if the RO (VBA) were not first given an opportunity to consider the new evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the VAMC (to include the Director's office) to provide any determinations it made regarding whether the Veteran was a fugitive felon for VA purposes at any time from December [redacted], 2001 to May [redacted], 2009.  If the Veteran wishes to expedite action of her appeal, she should submit this evidence to the RO.

2.  Obtain any outstanding records from the Social Security Administration relating to a determination regarding fugitive felon status of the Veteran, including any reversal of or further action on the August 2005 proposed suspension of Social Security benefits based on fugitive felon status.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  If the Veteran wishes to expedite action of her appeal, she should submit this evidence to the RO.

3.  Only after obtaining the above VHA and SSA determinations, to the extent available, then forward the Veteran's entire claims file to the Director of the White River Junction RO for consideration of whether VBA's determination of the Veteran's fugitive felon status should be revised based on VHA's actions and the recommendations of the VAMC's Chief of Police.  If this is not resolved favorably to the Veteran, a written memorandum from the RO Director explaining the reasons for the denial must be included in the claims file.

4.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  If the claim remains denied, then the RO should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

